Mr. Justice Greenhill
delivered the opinion of the Court.
This is an original proceeding in mandamus filed in connection with Cause No. A-6587 styled Jack G. Park, Petitioner v. *275Essa Texas Corporation et al., Respondents, this day decided. [Ante, 269] It appears that the trial judge refused to approve the statement of facts when presented to him because he was of the opinion that the time for filing the record in the Court of Civil Appeals had expired and that, for a like reason, the Clerk of the Court of Civil Appeals refused to file the transcript and the statement of facts tendered by relator, Jack G. Park. In view of our holdings in said Cause No. A-6587, relator is entitled to have the trial judge approve or settle and approve the statement of facts as of the date the same was presented to him and the Clerk of the Court of Civil Appeals file the tendered transcript and statement of facts as of the date the same were tendered to him for filing so that the Court of Civil Appeals may consider the appeal upon its merits. We assume that such judge and clerk will now do so; but in the event either refuses, the clerk will be instructed to issue the appropriate writ.
Delivered March 12, 1958.